REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
Claim 1 is allowed because the prior art of record fails to disclose or suggest a flipflop circuit comprising a clock circuit, a first signal generation circuit, a second signal generatio9n circuit, a third signal generation circuit, and an output circuit with the connections and operations as recited in the claim, and wherein the second signal generation circuit is configured to discharge a second signal line to which the second signal is output, by using a fourth signal derived from the first signal.
Claims 2-17 are allowed because they depend on claim 1.
Claim 18 is allowed because the prior art of record fails to disclose or suggest a flipflop circuit comprising a clock circuit, a scan enable circuit, a first signal generation circuit, a second signal generatio9n circuit, a third signal generation circuit, and an output circuit with the connections and operations as recited in the claim, and wherein the second signal generation circuit is configured to discharge a second signal line to which the second signal is output, by using a fourth signal derived from the first signal.
Claims 19-20 are allowed because they depend on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842